On defendant’s motion. Action brought to recover for supplies furnished a pauper, the sole issue involved being his town of settlement. He originally resided in Burnham but in 1910 removed to Knox and, according to plaintiff’s contention, made his home there until 1916 when he removed and lived elsewhere for a short time, returning to Knox during that year and residing there until 1922, since which time he has lived in various places but in none for the five years required to gain a pauper settlement.
Defendant, admitting that the pauper had made his home in Knox at various times between 1910 and 1922, asserted .that he never resided there for five consecutive years. On this point the jury heard much conflicting evidence and decided in plaintiff’s favor. The verdict is one which might well have been reached by intelligent and honest searchers after truth whose duty it was to judge of the credibility of the witnesses who appeared before them. This Court can not disturb a decision so reached on this simple *491issue of fact. Motion overruled.
F. Harold Dub or d, Clyde R. Chapman, for plaintiff.
Buzzed, # Thornton, for defendant.